         Case 2:20-cv-00275-TLN-AC Document 8 Filed 07/17/20 Page 1 of 3
                                       Jolly Farms, Inc.
                                     890 Ballinger Canyon Road
                                        Maricopa, CA 93252
                                                                                  F·ILED
                                       admin@jollyfanns.com
                                                                                      JUL 17 2020
                                           424-303-0627                          Cl.IRK, U.S. 0Isr,i1cTCO RT
                                                                            EA8TIAN 01STF11CT OF CAU           IA
Amanda F. Benedict                                                          IY   ----n~,iin~.....i...,._.
LAW OFFICE OF AMANDA F. BENEDICT
7710 Hazard Center Dr., Ste E-104
San Diego, CA 92108
                                                                                       July 10, 2020


Re: Case 2:20-cv-00275-TLN-AC
    Michael Trujillo vs. Jolly Farms, Inc.


Dear Ms. Benedict:

 I am writing to you again (see attachment for first response) to inform you of your mistaken
identity of our company. Jolly Farms inc is not Jolly Farms Delivery, Jolly Farms delivery was a
non-profit mutual benefit organization that was closed down at the beginning of 2019. Jolly
Farms inc and Jolly Farms Delivery are not affiliated nor have they ever done any business to-
gether in any way at any point in time for any reason. Jolly Farms Delivery is a OBA of the
company AMA aggregate membership association, as per public record officially was dissolved
as of 4/15/19 and as an attorney you know that means it was filed several weeks or months be-
fore that date. In your screenshots that you sent in the case file you show the website being dif-
ferent from ours. It also states under the name that clearly shows the word delivery as part of the
name and it says "is a OBA of AMA aggregate membership association inc", that is not Jolly
Farms inc.

 Jolly Farms inc has never text solicited anyone for any reason at any point in time, Jolly Farms
inc has never had any advertising or listings of any kind anywhere at any point in time. Jolly
Farms inc does not solicit or advertise in any way to anyone for any reason.

Please update and correct your records to reflect the correct company you are filing against.

Thank You,
 Jolly Farms Inc. (no other names or DBA's)
 424-303-0627 (the one and only phone number affiliated with this company not that 949 num-
ber ... )

CC: United States District Court
    501 "I" Street, Room 4-200
    Sacramento, CA 95814
            Case 2:20-cv-00275-TLN-AC Document 8 Filed 07/17/20 Page 2 of 3




  Dear Ms. Benedict:

     il a.in \vriting to inform you o.f t\1e separ.ftion bet;ween Jolly Farms inc;an&uoH}'4Fa.i·11\}StP~tiver>y aill                                                   1


, : '~12,,~ of~~ Aggregate tvfon)bership,Assoc~atiomJQlly Farms,jnc is a'cultivatfon ·01~Irf~cilif¥:" ·                 1


   ~nd:alw~ys i~as b'een, it f1as never engaged' in'retaU·sales,Jexi' rqessagh1g cHeJ1~ of a~s                                                             ~~p ·.·
   with any of those phone. numb~rs. ,Jolly'Fahn'siDeliv:ei'{(A;MAAggregite
                                  .·   <,          'i,:   .       '            ,,~       ·-·-.   '   '   -_.   ,',
                                                                                                                                     ~mbersl1i
                                                                                                                     :::£,,:-:"Jr'., '   \&'   '~   _..•   ii
                                                                                                                                                                ,,0J
   Associatio11)'was closed ih 4/19a~ far as we can see from publj,2 reco1:4~Sinl¼!~ l}tq,;t~s,,,Y,i+ 41 .
   separate companies in a simil~\ifieJcl yes, b,ut not pne and11the s~me. ·           ·


    Pl.ease direct all your inquirts to Jolly Farms Delivery (AMAAggnfgate Membership,
                                            ',i·              •       ----..   ... "t'
                                                                                     •                                       ....


   Association) or the'owtfors of thatcompany.         Registered No.                                                                                                  Date Stamp
                                                                                                         RF19~477205,U$
                                                                                         Postag


    T~~nk You,
   Jolly Farms inc



                                                                      1




                              f
               Case 2:20-cv-00275-TLN-AC Document 8 Filed 07/17/20 Page 3 of 3

              Case 2:20-cv-00275-TLN-AC       Document 1            Filed 02/05/20       Page 10 of 22



              27.    On April 19, 2019 at I 0:04 Al'vl. Plaintiff received 2 more unsolicited.
  '     autodi:iled text message to his cdl phone from Del~ndant using phone number
  3     800-336- 7196:
  -1

   5

  6

   7



   l)


 10           28.    Many of the autodialed text me ssages that Plaintiff received mention

 11     the phone number 949-357 -0662. Thi s numbc·r bekrngs to Defendane

 12           29.     Plaintiff has never consemcd to .lolly Farms sending him automated

 1~     text messages to his cell phone.

 14           30.    The unauthorized    text rne ss aL:es thctl
                                                      ..... .
                                                                     were    sent   bv Jollv Farms , as
                                                                                     J     ,./




 15     alleged herein, harmed Plaintiff in the form of nnnoyance, nuisance, and invasion

 16     of privacy. and disturbed Trujillo·s use and enjoyment of his cellular phone, in

17      additio11 to the wear and tear on the.~ phone ' s hardware (including the phone· s

 18     k1ttery) ~rnd the consumption of memory       011       the phune.

 19           3 l.   Seeking redress for these injuries.
                             ~                   .       Trujillo, on behalf of himself and a
                                                                     '



2n Cl~1ss     or similarly situated individuals.   brings suit under the Telephone Consumer
        Pnlkction Act. 4 7 LJ.S.C. § 227 . ct Sl!CJ .• which prohibits unsolicited autodialecl text
,,      messages to cellular telephones, as well as unsolicited text messages to phone

2> numbers registered on the DNC.

2-f
,__.-
   )




28

                                     Cl .ASS ACTION CO\,JPI .. \11\l
                                                 - I tl -
